Exhibit 10.6

Execution Version

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of October 11, 2013, is
entered into between VITAMIN SHOPPE GLOBAL, INC., a Delaware corporation (the
“New Subsidiary”), JPMORGAN CHASE BANK, N.A., in its capacity as Agent
(“Agent”), under that certain Amended and Restated Loan and Security Agreement
dated as of January 20, 2011, by and among VITAMIN SHOPPE INDUSTRIES INC., a New
York corporation (“Company”), VS DIRECT INC., a Delaware corporation (“VS
Direct”), VITAMIN SHOPPE MARINER, INC., a Delaware corporation (“VS Mariner” and
collectively with the Company and VS Direct, the “Borrowers”, and each
individually, a “Borrower”), the Guarantors party thereto, Agent and the
financial institutions from time to time party thereto as “Lenders” (as the same
may be amended, modified, extended, supplemented or restated from time to time,
the “Credit Agreement”). All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and Agent, for the benefit of the Secured Parties, hereby
agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a
“Borrower” for all purposes of the Credit Agreement and shall have all of the
obligations of a Borrower thereunder as if the New Subsidiary executed the
Credit Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement applicable to a Borrower, including, without limitation,
(a) all of the representations and warranties of the Borrower and each Guarantor
set forth in Section 8 of the Credit Agreement, and (b) all of the covenants set
forth in Section 7 and Section 9 of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary (i) is
hereby made a party to the Credit Agreement and the other Financing Agreements
as a Borrower thereunder with the same force and effect as if originally named
therein as a Borrower and the New Subsidiary hereby jointly and severally
assumes and agrees to pay and perform all obligations of a Borrower under the
Credit Agreement and each of the other Financing Agreements, (ii) hereby jointly
and severally agrees to pay in full the Obligations as set forth in Section 2.7
of the Credit Agreement, (iii) hereby expressly assumes all obligations and
liabilities of a Borrower under the Credit Agreements and hereby assigns and
transfers to Agent, and hereby grants to Agent pursuant to Section 5 of the
Credit Agreement, for the ratable benefit of the Secured Parties, a security
interest in the Collateral now owned or hereafter acquired by the New
Subsidiary.

2. The New Subsidiary hereby represents and warrants that each of the
representations and warranties contained in Section 8 of the Credit Agreement is
true and correct in all material respects on and as the date hereof (after
giving effect to this Agreement and the other documents executed in connection
with this Agreement, including, without limitation, that certain Second
Amendment to Amended and Restated Loan Agreement and First Amendment to Existing
Guarantees dated as of the date hereof by and among the Borrowers, Vitamin
Shoppe, Inc., JPMorgan Chase Bank, N.A., as agent, and the other financial
instiutions party thereto as lenders) as if made on and as of such date except
to the extent that such representations and warranties are expressly made as of
a particular date, in which case such representations and warranties were true
and correct as of such date.



--------------------------------------------------------------------------------

3. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Financing Agreements (and such other
documents and instruments), including, without limitation, an executed
Guarantee, as requested by Agent in accordance with the Credit Agreement.

4. The address of the New Subsidiary for purposes of Section 13.3 of the Credit
Agreement is as follows:

Vitamin Shoppe Global, Inc.

2101 91st Street

North Bergen, New Jersey 070407

Attn: Chief Financial Officer (or with respect to notices of default only,
General Counsel)

Telephone No: (201) 624-3000

Telecopy No. (201) 868-0727

5. The New Subsidiary hereby waives acceptance by Agent and the Secured Parties
of the obligations of the New Subsidiary upon the execution of this Agreement by
the New Subsidiary.

6. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart by
facsimile or other electronic transmission shall be effective as originals.

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Secured Parties, has caused the same to be accepted by its authorized officer,
as of the day and year first above written.

 

VITAMIN SHOPPE GLOBAL, INC., a Delaware corporation By:     Name:   Anthony N.
Truesdale Title:   President



--------------------------------------------------------------------------------

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Agent By:     Name:  
Nisha Gupta Title:   Authorized Officer

 

[SIGNATURE PAGE TO JOINDER AGREEMENT – VITAMIN SHOPPE GLOBAL, INC.]